Citation Nr: 1524064	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-26 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for residuals of fracture of the right ankle with degenerative arthritis currently rated at 10 percent.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to May 1992.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2013 rating decision by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to July 31, 2014, the Veteran's right ankle disability was manifested by marked limitation of motion, with pain, functional loss, and instability.

2.  From July 31, 2014, the Veteran's right ankle disability is manifested by ankylosis with dorsiflexion between zero and 10 degrees; ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity is not shown.  


CONCLUSIONS OF LAW

1.  Prior to July 31, 2014, the criteria for a 20 percent disability rating, and no higher, for the Veteran's right ankle disability are met.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 (2014).

2.  From July 31, 2014, the criteria for assignment of a 30 percent disability rating, and no higher, for ankylosis of the right ankle are met.  38 C.F.R. § 4.71a, DC 5270 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must notify the claimant and the claimant's representative, if any, of any information and evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  As part of this notice, VA must specifically inform the claimant of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant pursuant to the VCAA must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The record reflects that a December 2012 letter provided the Veteran with the required VCAA notice, including notice as to the disability rating and effective-date elements of the claim, prior to the initial adjudication of his claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim, unless there is no reasonable possibility the assistance would aid in substantiating the claim.  See 38 U.S.C.A. §§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Required VA assistance includes providing a medical examination or obtaining a medical opinion when necessary for a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, VA treatment records, and a private treatment record.  By a letter of March 2014, VA requested that the Veteran (1) clarify whether he intended to claim service connection for the occasional knee pain due to his ankle as mentioned in the Form 9 filed in September 2013 and (2) authorize the release of medical information relating to an emergency room visit, also as mentioned by the Veteran in his Form 9, if the visit occurred at a non-VA medical facility.  The Veteran did not respond to the latter requests of VA.

The Veteran was afforded VA examinations for his right ankle in December 2012, April 2014, and July 2014.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The examinations contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria, and there is no evidence of a material change in the severity of the Veteran's disability that would require a reexamination since his last examination in July 2014.  See 38 C.F.R. § 3.327(a) (2014).  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when undertaking to provide a VA examination or to obtain a VA opinion, must ensure that the examination or opinion is adequate).

The Board is aware that the examiners did not specify in their reports that the Veteran's claims folder had been reviewed.  The possible lack of such review does not make the examinations inadequate, however, because the examiners fully considered the Veteran's complaints, including his complaints of functional impairment and pain with respect to his right ankle condition.  Physical examinations were performed that addressed all the relevant rating criteria.

In sum, VA has satisfied the notification and duty-to-assist provisions of the VCAA, and no further action on the Veteran's behalf need be undertaken pursuant to the VCAA.  As there is no indication that additional notice or assistance would reasonably affect the outcome of this case, any failure on the part of VA to provide additional notice and assistance was harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Higher evaluation for right ankle disability

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify various disabilities.  Id.  Any reasonable doubt regarding the extent of a disability will be resolved in a veteran's favor.  See 38 C.F.R. § 4.3 (2014).  If there is a question as to which disability rating to apply to a veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

All evidence must be evaluated in deciding a claim for an increased rating.  See 38 C.F.R. §§ 4.2, 4.6 (2014).  In considering the severity of a disability, VA must trace a veteran's medical history in order to identify accurately the elements of the disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991). While a veteran's entire history is reviewed when assigning a disability rating, the present level of disability is of primary concern when, as here, service connection has been established and an increase in the disability rating is at issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

In determining the present level of a disability for any increased rating claim, the Board must consider the application of "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such ratings may be appropriate if the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings in distinct time periods during the course of the appeal.

While a veteran may experience separate and distinct manifestations of the same injury that would permit rating under several diagnostic codes, none of the symptomatology for any one of the conditions should duplicate, or overlap, with the symptomatology of another condition, if several ratings are to be assigned under various diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this way, "pyramiding" is to be avoided.  See 38 C.F.R. § 4.14 (2014).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Nor is pain alone, without a diagnosed or identifiable underlying condition, a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2014). 

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2014).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2014); see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis).

The Veteran has been assigned a 10 percent rating for residuals of a fracture of the right ankle with degenerative arthritis, effective August 10, 1994.  See January 2013 rating decision.  The Veteran seeks a higher rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5270, ankylosis of either ankle warrants a 20 percent evaluation if the ankle is fixed in plantar flexion at an angle of less than 30 degrees.  A 30 percent evaluation requires that the ankle be fixed in plantar flexion at an angle between 30 degrees and 40 degrees, or in dorsiflexion at an angle between zero degrees and 10 degrees.  Ankylosis at greater angles, or an abduction, adduction, inversion, or eversion deformity warrants a 40 percent rating.

Under 38 C.F.R. § 4.71a, DC 5271, limitation of motion of the ankle is rated as 10 percent disabling if moderate and 20 percent disabling if marked.  Normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2014).  Under DC 5271, moderate limitation of ankle motion will be present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion.  Marked limitation of motion is demonstrated when there is less than five degrees dorsiflexion or less than 10 degrees plantar flexion.  See April 2014 C & P Service Bulletin.  Separate evaluations may not be assigned for limitation of motion and instability of the ankle under DC 5271 (relating to limited motion of the ankle) and under DC 5262 (relating to impairment of the tibia and fibia).  See February 2014 C & P Service Bulletin.

Under 38 C.F.R. § 4.71a, DC 5272, ankylosis of the subastragalar or tarsal joint of either ankle warrants a 10 percent disability rating if the joint is fixed in a good weight-bearing position.  A 20 percent disability rating requires that the joint be fixed in a poor weight-bearing position. 

Under 38 C.F.R. § 4.71a, DC 5273, malunion of the os calcis or astragalus of either ankle warrants a 10 percent disability rating if there is moderate deformity.  A 20 percent disability rating requires marked deformity.

Under 38 C.F.R. § 4.71a, DC 5274, an astragalectomy involving either ankle warrants a 20 percent disability rating.

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.

In November 2012, VA treatment records noted the Veteran's report of right ankle "change of season pain" and pain that was "for about a week worse than usual."  The Veteran's ankle was swollen and tender.  An assessment of "acute gouty arthritis of right ankle" was made.  The diagnosis was "right ankle pain" and "gout."  

In December 2012, a VA orthopedic consult record stated that, since 1994, the Veteran had had episodes of pain in the ankle about twice a year and that "in the last two years it has drastically increased to where he has it at least once a month."  The Veteran denied swelling or erythema from the ankle.  He complained of pain mainly in the ankle joint.  The December 2012 assessment was "right ankle osteoarthritis."  The clinician noted "no effusion to the right ankle, . . .some limited dorsiflexion of the ankle, but full plantar flexion and inversion and eversion."  X-rays showed "arthritic changes within the talo tibular joint."  It was noted that the Veteran "does have a retained screw in the tibia where the head has been removed."

In December 2012, a private radiology record noted the following impression: "1. Surgical screw in the distal tibia with mild degenerative changes and chronic appearing irregularity of the medial and lateral malleoli. 2. There is no acute fracture or dislocation."

In December 2012, the Veteran underwent a VA medical examination for "scars/disfigurement" and "ankle conditions."  With regard to the scars from the Veteran's right ankle surgery in 1991, the examiner characterized the scars as not painful, not unstable, not limiting function, and not affecting the Veteran's ability to work. "Scar 1" was located "right medial and lateral ankle from ORIF 1991."  The scars were linear, with Scar #1 measuring 9.5 cm and Scar #2 measuring 12 cm.  The anterior trunk, posterior trunk, and right extremity were not affected by the scars.  The Veteran showed no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar.

With regard to the right ankle, the December 2012 examiner made diagnoses of "(1) status post right ankle ORIF" and "(2) right ankle degenerative joint disease."  Imaging studies of the right ankle showed "degenerative or traumatic arthritis."  The examiner wrote, "For the VA established diagnosis of fracture, right ankle postoperative, the diagnosis is changed and it is a new and separate diagnosis. DJD seen on xray."

The Veteran's reported that "the condition has gotten worse over the years" following the initial injury in 1991. Also reported were flare-ups that impact the function of the ankle, specifically characterized by "limping and limited weight-bearing."

The initial range of motion measurements were: right ankle plantar flexion of 45 degrees or greater, with no objective evidence of painful motion.  The right ankle dorsiflexion (extension) was 15 degrees, with objective evidence of painful motion beginning at 15 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  For the right ankle, post-test plantar flexion ended at 45 degrees or greater, and post-test dorsiflexion (extension) ended at 15 degrees or greater.  The examiner found that the Veteran did not have additional limitation in ROM of the ankle following repetitive-use testing.

The examiner made a finding of "functional loss and/or functional impairment of the ankle."  The factors of disability contributing to the functional loss, functional impairment and/or additional limitation of ROM of the right ankle after repetitive use were listed as: "less movement than normal, pain on movement, and interference with sitting, standing and weight-bearing."

The examiner noted "pain" as a residual effect of the Veteran's 1991 ankle surgery and the removal of the "hardware" in 1994.  The Veteran had localized tenderness or pain on palpation of the joint/soft tissue of the right ankle.  The examiner stated, "Veteran's right ankle condition causes pain with prolonged weight bearing.  A recent cortisone injection has been helpful, but his work building aircraft parts often requires prolonged standing.  Sedentary activities are not affected.  Scar has no [e]ffect on physical or sedentary activities of employment."  The examiner noted that the Veteran's ankle condition impacts his ability to work, specifically noting that "the impact of the ankle condition(s) on the claimant's ability to work is increased pain with prolonged weight bearing in his work building aircraft parts."

As for muscle strength testing, the result for ankle plantar flexion was 5/5 for the right ankle, with 5/5 being normal strength.  Ankle dorsiflexion was also 5/5.  With regard to joint stability, the anterior drawer test showed "no laxity compared with opposite side."  The talar tilt test (inversion/eversion stress) also showed no laxity compared with opposite side.

The Veteran was found to have no ankylosis of the ankle, subtalar and/or tarsal joint.  The examiner further noted that the Veteran did not then, or ever, have "shin splits, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or a talectomy (astragalectomy)."  The Veteran did not use an assistive device as a normal mode of locomotion.

A February 2013 VA treatment records states, "[The Veteran] has continued to have pain in the ankle which pretty much covers the entire lateral ankle around the malleolus and posteriorly just above the calcaneus.  On examination today, he is walking with a heavy antalgic gait.  There is no effusion of the right ankle.  He is point tender along the syndesmosis and mainly to the area of the ATF. There is no posterior ankle tenderness."

In his February 2013 notice of disagreement, the Veteran stated, "Right ankle has gotten worse. I'm missing a lot of work because of the pain."

In March 2013, a VA orthopedic consult record documented the Veteran's report that "[recently] when he is standing all day long on 10-hour shifts working in a factory doing aircraft parts, . . . by the end of the shift the ankle is quite painful."  The Veteran reported that "if he had not been standing all day long such as a day in which he is off, he really does not have that much ankle pain."  The clinician noted "some mild tenderness over the anterolateral ankle joint."  The assessment was 
"posttraumatic arthritis, ankle."

The March 2013 clinician analyzed radiographs showing two views of the ankle.  With regard to "a fractured screw [that] . . . penetrates to the cortex in the syndesmotic region," the clinician found "a remote possibility that the screw could be causing some pain," but he did " not expect that screw to be causing any of [the Veteran's] medial side pain."  He added, "It would only be accounting for some pain in the syndesmotic region and certainly the pain just anterior to that in the anterolateral ankle joint is the area of most significant arthritis on the radiographs which would not be benefited from the screw removal." 

In April 2013, the Veteran underwent a VA examination as to whether his right ankle condition causes his hypertension.  The examiner noted the Veteran's report that "his weight has gone up from 169 in 1993 to 248 today due in part to inability to work out from ankle pain and poor diet."

In September 2013, the Veteran filed a Form 9 appeal to the Board that recounted in some detail his experience of the progression of his disability.  He noted pain when walking, occasional limping, occasional knee pain as a consequence of limping, falling, and missed work.  He wrote, "So far I have been lucky and have not caused any more damage to my body because of the falls ... Because of the pain in my ankle I have missed a lot of work.  I have called in several times and gone home early.  My boss finally told me I was close to losing my job so now I have to suffer through the pain or lose my job."

VA treatment records of November 2013 VA treatment note the Veteran's "chronic recurrent rt ankle and foot pain" and that he had been treated with "injections."  The Veteran reported "daily pain in ankle . . . especially after sitting and then arising to walk."  It was also noted the Veteran "works on feet all day" and has "intermittent pain in right ankle."  The Veteran was reported that the Veteran was having "one episode monthly of severe ankle pain," had "missed work because of ankle pain," and "cannot squat easily due to ankle pain due to problems with ROM of ankle." 

In April 2014, the Veteran underwent a VA medical examination for both his right-ankle scars and his right-ankle disability.  Again the scars were found to be not painful or unstable.  The examiner noted, "For the new diagnosis of scar, postoperative right ankle fracture with arthritis the claimant has surgery in Japan in 1991, this is a missed diagnosis."

With regard to the Veteran's right ankle, the April 2014 examiner made two diagnoses: "(1) fracture right ankle" and "(2) arthritis right ankle."  He wrote, "For the VA established diagnosis of postoperative right ankle fracture with arthritis, there is no change in the diagnosis."  The "postoperative right ankle fracture with arthritis" was noted having its onset in 1991.  It was documented that "the condition has gotten worse over the years requiring hardware to be removed from the ankle in 1993 and then about 2 years ago his pain increased and he started limping."

The initial range of motion measurements showed that the right ankle plantar flexion ended at 30 degrees.  Objective evidence of painful motion began at 30 degrees.  For right ankle dorsiflexion (extension), dorsiflexion ended at 10 degrees.  Objective evidence of painful motion began at 5 degrees.

ROM measurements after repetitive-use testing showed that the Veteran was able to perform repetitive-use testing with three repetitions.  The post-test plantar flexion ended at 30 degrees.  Post-test dorsiflexion (extension) ended at 5 degrees.  The Veteran was not found to have additional limitation in ROM of the ankle following repetitive-use testing.

The Veteran reported flare-ups that impact the function of the ankle.  He stated that the impact was mostly in the morning at the beginning of work, "when it is stiff and painful" and that he would "start limping about halfway through each work day." The April 2014 examiner indicated that the Veteran had functional loss and/or functional impairment of the ankle, with the contributing factors to functional impairment and/or additional limitation of ROM of the ankle after repetitive use being listed as: "weakened movement, excess fatigability, pain on movement, and disturbance of locomotion."

The examiner noted that the Veteran's ankle condition impacted his ability to work.  The examiner noted specifically in this regard, "There is no job he can work but labor type jobs but he has walking affects [sic].  He can't walk.  Right ankle affects him walking and running with his kids."  The examiner further wrote, "He has missed a lot of work due to ankle.  There are contributing factors of pain, weakness, fatigability and/or incoordination and there is additional limitation of functional ability of the ankle joint during flare-ups or repeated use over time.  The degree of ROM loss during pain on use or flare-ups is approximately 5 degree less dorsiflexor on right [sic]. . . .."

The examiner noted the "1991 reconstruction of right ankle with 11 screws and metal plates" and the removal of the metal screws in 1993.  No imaging studies were available.  Residual signs and/or symptoms due to the surgery were "painful popping when walking almost to point of falling."   The examiner wrote, "After popping of the ankle he will have weakness of right ankle."  Localized tenderness or pain on palpation of the right ankle was noted..  The surgical scars were again noted as not being painful or unstable.

The April 2014 report documented the Veteran's occasional use of a brace as an assistive device.  The examiner noted that "brace right ankle doesn't help.  He has been offered fusion of his right ankle but doesn't want that surgery at this time."

In a June 2014 statement, the Veteran's representative reported that "[The Veteran] has missed work due to the pain he experiences on a daily basis.  The examiners and doctors on exams ask when told it hurts will ask [sic] can you bend it further or move it further in the range of motion test, being the good [V]eteran trained in the military he or she strives to comply."

In July 2014, the Veteran was again afforded a VA medical exam for his right ankle.  The examiner diagnosed the Veteran as having "osteoarthritis of the right ankle" and "ankylosis of ankle, subtalar or tarsal joint." 

The initial range of motion (ROM) measurements were: 30 degrees for plantar flexion, and 5 degrees for dorsiflexion.  The examiner noted that the abnormal ROM contributes to functional loss.  ROM measurements after repetitive-use testing were not taken, because, as noted in the report, the Veteran was not able to perform repetitive-use testing due to pain.

In addition to the ROM movements that were painful on repetitive use testing, pain was noted when the ankle was used in weight-bearing or non-weight-bearing.  The Veteran was found to have localized tenderness or pain to palpation of the right ankle.  Swelling of the ankle was also noted.

The July 2014 report noted that the Veteran reported flare-ups that impact the function of the right ankle.  Specifically, the examiner noted that the Veteran has "continued pain and decreased ROM" and "has difficulty [illegible], walking up/down stairs, squatting and jumping [and] is unable to run."  The examiner also noted that the Veteran "is unable to ambulate normally."  The examiner found the following factors as contributing to limitation of motion and functional loss: "less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with standing."

The examiner found that pain, weakness, fatigability, or incoordination can significantly limit the Veteran's functional ability during flare-ups or when the right ankle is used repeatedly over a period of time.  The examiner estimated that the ROM due to pain and/or functional loss during flare-up or when the right ankle is used repeatedly over time as being 20 degrees for plantar flexion and 5 degrees for dorsiflexion.  The examiner further found the Veteran's "inability to bear weight due to muscle fatigue" to be a "functional loss not associated with limitation of motion during flare-ups or when the right ankle is used repeatedly over a period time or otherwise."

With regard to the Veteran's current employment status, the examiner found that the Veteran's right ankle disability impacts his ability to perform occupational tasks.  The examiner wrote specifically, "Patient is unable to walk great distances without rest.  He is unable to repeatedly squat, stand, kneel, walk up/down stairs.  Would not attempt climbing/descending ladder.

The July 2014 examiner also tested muscle strength according to a scale in which 0/5 represents no muscle movement and 5/5 represents normal strength.  Plantar flexion was measured as having 3/5 strength.  Dorsiflexion was measured as having 2/5 strength.  The Veteran was found to not have muscle atrophy.

In the section of the report relating to ankylosis, the examiner indicated the severity of the ankylosis as follows: in good weight-bearing position, 20 degrees for plantar flexion and 5 degrees for dorsiflexion.

The examiner responded "yes" to the question,"Is ankle instability or dislocation suspected?"  For the Anterior Drawer Test and the Talar Tilt Test, there was laxity compared with the opposite side.  The July 2014 examiner determined that the Veteran had no current condition or history of "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus or talus, or a talectomy.

The examiner described the Veteran's scar as not being painful or unstable, not having a total area equal to, or greater than, 39 square centimeters, and not being located on the head, neck, or face.  The report further documented that the Veteran occasionally uses a cane for his right ankle disability.  The examiner found objective evidence of crepitus of the right ankle.

The Veteran's service-connected right ankle disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5271 (limited motion of ankle).  The assignment of a particular diagnostic code depends upon the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on factors such as the individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Prior to July 31, 2014, the Veteran's right ankle disability was characterized by limitation of motion.  His disability, therefore, will be evaluated under DC 5271, which as discussed above, authorizes a 10 percent evaluation for moderate limitation of motion, and a 20 percent evaluation for marked limitation of motion.  
The Board further notes that prior to July 31, 2014, disorders such as ankylosis, joint malunion, and astragalectomy were not indicated by the record, and therefore, DCs 5270, 5272, 5273, and 5274 are not for application.  

The December 2012 VA medical exam indicated that the Veteran's initial range of motion at that time was 45 degrees for plantar flexion and 15 degrees for dorsiflexion.  Post-test range of motion was also 45 degrees for plantar flexion and 15 degrees for dorsiflexion.  The April 2014 medical examination shows both a decline in the range of motion of the right ankle and a continuation of the symptoms of functional loss.  The initial ROM results were 30 degrees for plantar flexion and 10 degrees for dorsiflexion.  The post-test ROM results were 30 degrees for plantar flexion and 5 degrees for dorsiflexion.  While the examiner checked "no" for the question, "Does the Veteran have additional limitation in ROM of the ankle following repetitive-use testing?", later in the report the examiner stated that "the degree of ROM loss during pain on use or flare-ups is approximately 5 degree less dorsiflexor."  The Board notes that this type of limited motion more closely approximates what would be considered a moderate limitation of motion, rather than marked limitation of motion, which would normally warrant a 10 percent rating under Diagnostic Code 5271.

However, the Board must also consider whether there is any additional functional loss of the Veteran's right ankle.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca, 8 Vet. App. at 207-08.  In this regard, the December 2012 VA examiner found less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  Flare-ups characterized by limping and limited weight-bearing affected the function of the ankle.  Also, the April 2014 examiner indicated that the Veteran had functional loss and/or functional impairment of the ankle.  Weakened movement, excess fatigability, pain on movement, and disturbance of locomotion were listed as the factors contributing factors to functional impairment and/or additional limitation of ROM of the ankle.  The examiner also cited the factors of pain, weakness, fatigability and/or incoordination and the additional limitation of functional ability of the ankle joint during flare-ups or repeated use over time.  Consequently, resolving all benefit of the doubt in favor of the Veteran, the Board finds that the evidence demonstrates additional functional loss as contemplated under DeLuca, and an increased rating to 20 percent, but not higher, under DC 5271 is warranted.  The Board further notes that 20 percent is the maximum rating available under DC 5271.

From July 31, 2014, the Board finds that a 30 percent disability rating is warranted for the Veteran's right ankle disability under DC 5270.  In this regard, the medical evidence, in particular the July 2014 VA examination, demonstrates ankylosis of the right ankle.  Although the VA examiner noted that the date of the diagnosis of ankylosis was November 4, 2012, the medical evidence prior to July 31, 2014 is absent any evidence that ankylosis existed.  Notably, both the December 2012 and April 2014 VA examiners specifically determined that ankylosis did not exist.   Moreover, the July 2014 VA examiner provided no rationale as to their determination that ankylosis existed from November 4, 2012.  As such, the Board finds that the competent and probative evidence demonstrates ankylosis of the right ankle from July 31, 2014.  

As discussed above, under DC 5270, a 30 percent rating is warranted when the evidence shows ankylosis of the right ankle and plantar flexion between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees.  The July 2014 VA examination revealed range of motion findings of 30 degrees plantar flexion and 5 degrees dorsiflexion, and the Veteran was not able to perform repetitive testing due to the right ankle pain.  The VA examiner further reported that ankylosis resulted in plantar flexion to 20 degrees and dorsiflexion to 5 degrees.  Therefore, the finding of dorsiflexion to 5 warrants a 30 percent disability rating under DC 5270.  The Board further finds that a disability rating in excess of 30 percent is not warranted under DC 5270.  Specifically, the competent and probative evidence is absent ankylosis resulting in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  Notably, the July 2014 VA examination was absent any of these findings, and there is no medical evidence to the contrary during this period.  Moreover, while the Board acknowledges the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca, discussion of additional functional impairment is inapplicable during this period, as the Veteran's ankle is ankylosed.  As such, the Board finds that from July 31, 2014, a 30 percent disability rating is warranted for the Veteran's right ankle disability.  

The Board also notes that DCs 5272, 5273, and 5274 are not for application from July 31, 2014 as these DCs only provide for a maximum 20 percent disability rating. 

As discussed above, the medical evidence of record indicates that there are two scars on the Veteran's right ankle consistent with his past surgery which have measured at most to 9.5 cm. and 13 cm.  

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran's claim was received in November 2012. Therefore, the October 2008 revisions to the applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 are applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 10 percent rating of scars is warranted for scars not of the head, face, or neck, that are deep and nonlinear and have an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A "deep" scar is one associated with underlying soft tissue damage.  Under 38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent rating is warranted for scars not of the head, face, or neck that are superficial and nonlinear and have an area or areas of 144 square inches (929 sq. cm.) or greater.  A "superficial" scar is one not associated with underlying soft tissue damage.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating of scars is warranted for scars which are unstable or painful.  An "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7805 indicates evaluation of any disabling effects not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.

In this case, the Veteran's right ankle scars have not been reported to have caused pain, and the record indicates that they are not unstable, do not result in underlying soft tissue damage, and are less than 929 sq. cm.  See, e.g., the April 2014 VA examination report.  Accordingly, the Board finds that the competent and probative evidence demonstrates that the right ankle scars are asymptomatic; a separate rating for the scar under the Diagnostic Codes pertaining to skin disorders is not warranted by the evidence of record.

The Board additionally notes that although the Veteran has been diagnosed with arthritis of the right ankle, this disease manifests in ankle pain based on identified symptomatology.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2014) [the evaluation of the same disability under various diagnoses is to be avoided].

The Board has considered whether an extraschedular rating may be appropriate for the Veteran's service-connected right ankle disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  The VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating may be warranted for an exceptional or unusual disability with related factors such as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture that has related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating should be assigned.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In that regard, during the appellate time period the Veteran's right ankle symptoms are primarily limitation of motion and pain.  These are the types of symptoms contemplated in the current assigned ratings for the right ankle disability.  Thus, the Veteran's schedular ratings under these Diagnostic Codes are adequate to fully compensate him for his right ankle disability.  The Board acknowledges the Veteran's report that he has had to miss work due to the right ankle pain.  Indeed, the Board notes that it has no reason to doubt that the Veteran's right ankle symptomatology adversely impacts his employability; however, this is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance in which the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is currently assigned a 10 percent disability rating for tinnitus and a noncompensable rating for bilateral hearing loss, in addition to the 10 percent disability rating for his right ankle disability.

The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular rating his other service-connected disabilities are inadequate or that the schedular criteria for the other disabilities do not adequately describe or reflect his symptomatology.  Nor has the Veteran indicated at any point during the current appeal that his right ankle disability results in further disability when looked at in combination with his tinnitus and bilateral hearing loss.  Accordingly, this case does not represent an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, the Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his right ankle disability has caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of this disability.

The Board must also consider the issue of total disability based on individual unemployability due to a service-connected disability (TDIU).  A claim for TDIU, either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities are to be rated totally disabled.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. 4.16(b) (2014).

The Veteran reports that he has often been absent from work due to his right ankle disability.  See, e.g., September 2013 Form 9 appeal; February 2013 notice of disagreement.  He has lost work hours due to daily pain.  See June 2014 statement of Veteran's representative.  However, the evidence also shows that the Veteran has been gainfully employed.  In March 2013, for example, he was working "10-hour shifts."  See March 2013 VA treatment record.  In November 2013, he reported that he worked "on his feet all day."  See April 2013 VA exam for hypertension.

The Board acknowledges the record evidence indicating that the Veteran's disability impairs some physical activities required in manual employment and that the Veteran claims to have been often absent from work.  However, the record does not reflect, and the Veteran has not contended, that the right ankle disability renders him unable to obtain or maintain substantially gainful employment.  Accordingly, the Board concludes referral of TDIU under Rice is not warranted in this case.


ORDER

Prior to July 31, 2014, entitlement to a 20 percent disability rating for residuals of fracture of the right ankle with degenerative arthritis is granted, subject to the law and regulations governing the payment of monetary VA benefits.

From July 31, 2014, entitlement to a 30 percent disability rating for residuals of fracture of the right ankle with degenerative arthritis is granted, subject to the law and regulations governing the payment of monetary VA benefits.



____________________________________________
Arif Syed
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


